Citation Nr: 1736546	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant 



ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1956 to February 1978.  He died in August 2011 and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for the cause of the Veteran's death.  Jurisdiction was later transferred to the RO in Fargo, North Dakota.

The Appellant testified before the undersigned at a Board hearing in November 2013.  A transcript of the hearing has been reviewed and associated with the claims file. 

In a Board decision dated in May 2015, the claim of service connection for the cause of the Veteran's death was denied.  The Veteran appealed and the Court of Appeals for Veterans Claims (CAVC) vacated and remanded the claim for readjudication in a decision dated in November 2016.  


FINDINGS OF FACT

1.  The Veteran died in August 2011.  The death certificate lists the immediate cause of death as respiratory arrest and contributing factors included coronary arterial disease, cardiomyopathy, and myocardial infarction (MI) in May 2011.  

2.  The Veteran's coronary artery disease (CAD), cardiomyopathy, and old myocardial infarction are all contributory causes of his death and are presumed to be related to exposure to herbicide agents during his active military service in Thailand.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for the cause of the Veteran's death.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 2014), is necessary.

Legal Criteria 

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. §1310; 38 C.F.R. § 3.312.  

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases, including old myocardial infarction, atherosclerotic cardiovascular disease, and coronary artery disease, associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  

The Appellant has claimed that the Veteran was exposed to herbicides while stationed in Thailand.  VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand"  (Project CHECO Report).  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.5.b.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  

Factual Background and Analysis

In this case, the Appellant was married to the Veteran at the time of his death in August 2011.  The death certificate lists the immediate cause of his death as respiratory arrest as a consequence of acute respiratory failure, chronic respiratory failure, severe chronic obstructive pulmonary disease, and severe chronic obstructive pulmonary disease.  Contributory factors to death were coronary arterial disease, cardiomyopathy, MI in May 2011, and pulmonary hypertension.

The Veteran served in Thailand during the Vietnam Era.  The record, at the time of the Veteran's death, does not reflect that he was service connected for any disability which was the immediate cause or contributory factor to his death.  Notwithstanding, the Appellant states that the Veteran was exposed to herbicides during service and that his ischemic heart disease, including coronary artery disease, cardiomyopathy, and old MI, leading to his death should be presumed connected to service.  Given that the Veteran was not service connected for any ischemic heart disease disability, it is necessary to determine whether service connection is warranted for the disability that contributed to his death.  

The Veteran's personnel records reflect that he served in Thailand during the Vietnam Era.  During his service in Thailand, he was stationed at Ubon Royal Thai Air Force Base and was a member of the 408th Munitions Maintenance Squadron.  His military occupational specialty (MOS) was a munitions maintenance technician.  A November 1969 performance report noted that the Veteran worked as a crew chief of a cluster bomb unit (CBU) gantry.  His duties included ordering, receiving, and the buildup of all CBU for the unit and maintaining the appearance of the trash pickup point.  A July 1970 performance report indicated that the Veteran was responsible for insuring that all munitions were properly stacked and stored and accomplished the uploading and downloading of all munitions laden vehicles arriving or departing the Off Base Munitions Storage Area.  

In a September 2013 written statement, the Appellant noted that the Veteran told her that he would go to the outside perimeter of his base in preparation for inspections when he was stationed in Thailand.  

The evidence of record clearly establishes that the Veteran had service at one of the designated Thailand military bases.  He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  The Board takes notice of the map of the Ubon base in the Project CHECO Report, Figure 8.  The Off-Base Munitions Storage Area, where the Veteran worked at least part of his time in Thailand, was located 6 miles off base.  See Project CHECO Report, p. 48, Figure 8.  After a review of the evidence, the Board finds that it is at least as likely as not that the Veteran entered and exited the Ubon base when reporting to duty at the Off-Base Munitions Storage Area and presumably had proximity to the premises during that time.  

In light of the above evidence, the Board finds that the Veteran had service in Ubon, Thailand, and his duties required him to cross the perimeter of the air force base.  As such, he is presumed to have been exposed to herbicides.  Furthermore, the Board finds that the contributing cause of the Veteran's death was ischemic heart disease, including coronary artery disease, cardiomyopathy, and old MI, which is presumed to have been incurred as the result of his exposure to herbicides in Thailand.  

In sum, resolving all doubt in favor of the Veteran, the Board finds that the weight of the evidence establishes that the Veteran was exposed to herbicides in Thailand, which ultimately contributed to his death.  As such, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


